FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For period endingAugust2011 GlaxoSmithKline plc (Name of registrant) 980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F x Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the interests of Directors, Persons Discharging Managerial Responsibility or Connected Persons in the Ordinary shares of GlaxoSmithKline plc in respect of the under-mentioned persons arising from the purchase of Ordinary shares at a price of 1179.73 pence per Ordinary share on 9 August 2011 through the Company's Share Reward Plan ("the Plan"): Mr A P Witty Acquisition of 11 Ordinary shares under the partnership element of the Plan (personal contribution) Acquisition of 11 Ordinary shares under the matching element of the Plan (Company contribution) Mr S Dingemans Acquisition of 11 Ordinary shares under the partnership element of the Plan (personal contribution) Acquisition of 11 Ordinary shares under the matching element of the Plan (Company contribution) Mr S M Bicknell Acquisition of 11 Ordinary shares under the partnership element of the Plan (personal contribution) Acquisition of 11 Ordinary shares under the matching element of the Plan (Company contribution) Mr E J Gray Acquisition of 11 Ordinary shares under the partnership element of the Plan (personal contribution) Acquisition of 11 Ordinary shares under the matching element of the Plan (Company contribution) Mr D S Redfern Acquisition of 11 Ordinary shares under the partnership element of the Plan (personal contribution) Acquisition of 11 Ordinary shares under the matching element of the Plan (Company contribution) Ms C Thomas Acquisition of 11 Ordinary shares under the partnership element of the Plan (personal contribution) Acquisition of 11 Ordinary shares under the matching element of the Plan (Company contribution) Mr P C Thomson Acquisition of 7 Ordinary shares under the partnership element of the Plan (personal contribution) Acquisition of 7 Ordinary shares under the matching element of the Plan (Company contribution) Dr P J T Vallance Acquisition of 10 Ordinary shares under the partnership element of the Plan (personal contribution) Acquisition of 10 Ordinary shares under the matching element of the Plan (Company contribution) Mrs V A Whyte Acquisition of 11 Ordinary shares under the partnership element of the Plan (personal contribution) Acquisition of 11 Ordinary shares under the matching element of the Plan (Company contribution) The Company and the above-mentioned persons were advised of this information on 10 August 2011. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 10 August 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. GlaxoSmithKline plc (Registrant) Date:August 10, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
